NUMBER 13-11-00227-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                   IN THE INTEREST OF L.N.B.C., A CHILD


                     On appeal from the 57th District Court
                           of Bexar County, Texas.


                          MEMORANDUM OPINION
                 Before Justices Benavides, Vela, and Perkes
                 Memorandum Opinion by Justice Benavides
       This appeal involves an order for sanctions and award of attorney’s fees against

appellant Earle Cobb, Jr. in the related underlying action.      By one issue, Cobb contends

that the trial court abused its discretion when it rendered its order in favor of Christopher

Campana. We reverse and set aside the order for sanctions, including attorney’s fees,

because the trial court abused its discretion in rendering it.
                                        I.        BACKGROUND1

       After it finalized the underlying suit to modify the parent-child relationship, the trial

court signed a separate order for sanctions, including an award of attorney’s fees against

Cobb and in Campana’s favor.                  See TEX. R. CIV. P. 13.       Cobb is an attorney who

represented Katheryn Burnett in the underlying action involving L.N.B.C, a child.

Attorney Jacqueline Kriebel represented Campana.2

       According to the record, Campana sought sanctions against Cobb twice in this

case. The first motion for sanctions was filed on January 21, 2011 on grounds that

Cobb: (1) repeatedly misrepresented facts to the court; (2) unethically communicated

with Campana outside the presence of Campana’s counsel at Bexar County Presiding

Court, in an attempt to coerce Campana to sign a final order; and (3) wasted the court’s

and parties’ time by golfing on the day of a scheduled hearing.

       On January 28, 2011, the trial court held a hearing on final orders and the motion

for sanctions. The trial court signed the final orders in the underlying suit affecting the

parent-child relationship and also heard arguments on Campana’s motion for sanctions.

The trial court made the following comments to Cobb:

                 THE COURT:                  My concern here, Mr. Cobb, is that you came
                                             into court unprepared, that you came into court
                                             without expressly having reviewed the order,
                                             that once you took the time to review it with the


       1
          This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio
pursuant to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West
2005).
       2
           We note that Campana did not file an appellee’s brief in this case.



                                                      2
                                        help of [another attorney]—grant it [sic] the
                                        order was fine—the order was entered, there
                                        was [sic] no changes made, there was no
                                        hearing needed. And those are where my
                                        concerns lie as far as the Court’s time.

                                        I have some serious concerns about many
                                        different things that happened this morning.
                                        I’m not going to put those on the record at this
                                        time. However, I feel that sanctions would be
                                        in order in this case, and I’m going to sanction
                                        $500 to you, sir, to be paid within a week’s time.
        On February 15, 2011, Campana filed a second motion for sanctions and

attorney’s fees pursuant to Rule 13, on the grounds that Cobb filed a frivoulous motion to

harass Campana and his attorney.3

        On February 25, 2011, the trial court signed a “Judgment for Attorney’s Fees and

Sanctions,” pursuant to a hearing held on February 11, 2011,4 rendered against Cobb in

the amount of $2,500.00 for attorney’s fees and $500.00 for sanctions.                      The order

stated, in part:

        The Court has considered the pleadings and records on file in this cause
        and the evidence and is of the opinion that judgment for attorneys fees and
        sanctions should be rendered for [Campana] against Earl [sic] Cobb, Jr.,
        Respondent’s Attorney.

        It is accordingly ADJUDGED that Christopher Campana, Plaintiff, by and
        through Attorney Jacqueline Kriebel, Plaintiff’s Attorney, recover from Earl
        [sic] Cobb, Jr., Defendant’s Attorney, judgment for-

                1. $2500.00 as attorney’s fees, payable by April 15, 2011[;]



        3
          The motion was labeled “Order for Social Study and other Matters Regarding petition to Modify,”
filed February 14, 2011.
        4
           The record does not contain the transcript of a hearing held on February 11, 2011.
Nevertheless, we will examine the trial court’s written judgment signed February 25, 2011 for purposes of
this appeal. See In re K.M.B., 148 S.W.3d 618, 622 (Tex. App.—Houston [14th Dist.] 2004, no pet.)
(holding that “[a] written judgment or order controls over a trial court’s oral pronouncement”).
                                                   3
                4.     [sic] $500.00 for sanctions, due and payable by March 1, 2011;
                      and

                5. interest at the rate of six (6) percent per year on the total
                   judgment from the date of judgment until paid.

        It is ORDERED that Plaintiff shall have all writs of execution and other
        process necessary to enforce this judgment.

                All relief not expressly granted herein is denied.

This appeal ensued on the order for sanctions, including the award of attorney fees. 5

                     II.    APPLICABLE LAW & STANDARD OF REVIEW

        Rule 13 allows a trial court to impose sanctions against an attorney, a represented

party, or both, who file a fictitious or groundless pleading, motion, or other paper brought

in bad faith or for the purposes of harassment. See TEX. R. CIV. P. 13.                      “Groundless” is

defined by the rule as having “no basis in law or fact and not warranted by good faith

argument for the extension, modification, or reversal of existing law.”                Id.     Furthermore,

no sanctions may be imposed without good cause, with the particulars stated in the

sanction order.       Id.   In determining whether sanctions are warranted, a trial court must

“examine the facts and circumstances in existence at the time the pleading was filed.”

Hood v. Edward D. Jones & Co., L.P., 277 S.W.3d 505, 508 (Tex. App—El Paso 2009,

pet. denied).

        We review a trial court’s award for sanctions under an abuse of discretion

standard.     Hawkins v. Estate of Volkmann, 898 S.W.2d 334, 346 (Tex. App—San

Antonio 1994, writ denied). A trial court’s discretion is broad and will only be disturbed if


        5
          Under Rule 13, a trial court is permitted in a sanctions order to require the offending party to pay
attorney fees, among other orders. See Tex. R. Civ. P. 13; id at 215.2(b)(8). As such, we will review the
sanctions order and award for attorney fees as one final judgment. See id.
                                                      4
the trial court’s action was “arbitrary or unreasonable in light of all the circumstances in

the particular case.” Id.    In exercising this discretion, the trial court must “state with

particularity. . . good cause for finding that the pleadings upon which sanctions are based

were groundless and brought in bad faith or for the purposes of harassment.”          Gorman

v. Gorman, 966 S.W.2d 858, 867 (Tex. App.—Houston [1st Dist.] 1998, pet. denied); see

also Rudisell v. Paquette, 89 S.W.3d 233, 237 (Tex. App.—Corpus Christi 2002, no pet.)

(citing Gorman).     In our review for an abuse of discretion, we must look to the

particulars of good cause set out in the order.       See TEX. R. CIV. P. 13; Rudisell, 89
S.W.3d at 237. This particularity requirement is “mandatory.”          GTE Commc’ns Sys.

Corp. v. Curry, 819 S.W.2d 652, 654 (Tex. App.—San Antonio 1991, orig. proceeding);

see Kahn v. Garcia, 816 S.W.2d 131, 133 (Tex. App.—Houston [1st Dist.] 1991, orig.

proceeding).

                                     III.    ANALYSIS

       Here, Cobb argues that the trial court failed to follow the particularity requirement

according to Rule 13 and its interpretations. We agree. The order at issue is vague

because it does not specify the mandatory “particulars” for good cause required to

support the order. The particularity requirement fulfills several purposes because it:

(1) ensures that the trial court is held accountable and adheres to the standard of the

rule; (2) requires the trial court to reflect carefully on its order before imposing sanctions;

(3) informs the offending party of the particular conduct warranting sanction for the

purpose of deterring similar conduct in the future; and (4) enables reviewing courts to

review the order in light of the particular findings of the trial court.    See Rudisell, 89
S.W.3d at 237. (internal citations omitted). The written order on appeal in this case is
                                              5
vague and does not specify the particular conduct which warranted the sanctions, as

required by the rule. See Tex. R. Civ. P. 13. Without the trial court’s particular findings

in writing, Cobb was not properly informed of his conduct that warranted the sanctions,

and we are hindered from conducting a complete review.         As a result, the trial court

rendered a defective order and thereby abused its discretion under Texas Rule of Civil

Procedure 13.   See id; Thomas v. Thomas, 917 S.W.2d 425, 432–33 (Tex. App.—Waco

1996, no pet.); Rudisell, 89 S.W.3d at 237. Cobb’s sole issue is sustained.

                                  IV.    CONCLUSION

       We reverse and render that the trial court’s order imposing sanctions against

Cobb, including the award for attorney fees, be set aside.




                                                        __________________________
                                                        GINA M. BENAVIDES,
                                                        Justice


Delivered and filed the
14th day of June, 2012.




                                            6